971 A.2d 489 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Barry Jacoby MOORE, Petitioner.
No. 667 MAL 2008.
Supreme Court of Pennsylvania.
April 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of April, 2009, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, rephrased for clarity, are:
(1) Do Commonwealth ex rel. Milewski v. Ashe, 363 Pa. 596, 70 A.2d 625 (1950) and Pa.R.Crim.P. 602(A) require that, after a bench trial, a defendant who is in custody be physically present in the courtroom when the verdict is rendered, or is attendance by videoconference sufficient?
(2) Did Petitioner sufficiently preserve his objection to his physical absence from the courtroom when the verdict was rendered in this matter?